COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00367-CV


IN THE INTEREST OF R.H.B., A
CHILD


                                      ------------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Voluntary Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 11, 2012


      1
       See Tex. R. App. P. 47.4.